 In the Matter Of UNIVERSAL FILM EXCHANGE,INC.andUNITED OFFICE& PROFESSIONAL WORKERS OF AMERICA, LOCAL No. 2Cases Nos. C-787 and R-819.-Decided July 1, 1939Motion Picture Booking IndustryInterference,Restraint,and Coercion: byrefusal tobargain-Unit Appropriatefor Collective Bargaining:office workers;excluding bookers andsupervisors-Representatives:proof of choice:,member-ship cards comparedwith payroll-CollectiveBargaining:refusal to meet withrepresentatives;sit-downstrike nobar to Board's order to bargain after respond-ent reinstatedstrikers-Investigation of Representatives:petition for, dismissedin view of order to employer to bargain.Mr. Jerome I. Maclit,for the Board.Wolf, Block, Schorr and Solis-Cohen,byMr. Alfred L. Wolf,ofPhiladelphia, Pa., for the respondent.Mr. Louis Vennett,of Philadelphia, Pa., for the Union.Mr. Louis Cokin,of counsel to the'Board.DECISIONANDORDERSTATEMENT OF THE CASEOn January 6, 1938, United Office & Professional Workers ofAmerica, Local No. 2, herein called the Union, filed amended chargesalleging that Universal Film Exchange, Inc., Philadelphia, Penxsyl-vania, herein called the respondent, had engaged in and was engagingin certain unfair labor practices.On January 6 and 20, 1938, respectively, the Union filed with theRegional Director a petition and an amended petition alleging thata question affecting commerce had arisen concerning representationof employees of the respondent,and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On January 17, 1938, and March 12, 1938, respectively, the Board,acting, pursuant to Article III, Section 10 (c) (2), of National LaborRelations Board Rules and Regulations-Series 1, as amended, orderedthat the cases be consolidated for purposes of a hearing and, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofsaid Rules and Regulations,ordered an investigation on the petition13 N. L.R. B., No. 55.484 UNIVERSAL FILM EXCHANGE, INCORPORATED485and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.Upon the amended charges filed by the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania), issued its com-plaint dated March 25,1938, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe-Act.The'complaint alleged in substance that on June 11, 1937, and there-after, the respondent refused to bargain collectively with the Unionas the exclusive representative of the respondent's office employees,comprising an appropriate unit, although a majority of said employeeshad designated the Union as their representative for such purpose, andthat by these acts, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On April 1, 1938, the respondent filed its answer denying that itsactivities are interstate in nature and denying the essential allegationsconcerning the unfair labor practices.Pursuant to notice, duly served upon the respondent, upon theUnion, and upon International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of the United Statesand Canada, a labor organization, herein called the Alliance, a jointhearing on the petition and the complaint was held at Philadelphia,Pennsylvania, on May 26 and 27, 1938, before Harlow Hurley, theTrial Examiner duly designated by the Board.The Board and therespondent were represented by counsel, and the Union by its repre-sentative; all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the close ofthe Board's case, counsel for the Board moved to conform the plead-ings to the proof.The motion was granted. Counsel for respond-ent, at this time, moved to dismiss the complaint.The motion wasdenied.During the course of the hearing, the Trial Examiner madeseveral rulings on other motions and on objections to the admissionof evidence.The Board has reviewed all the rulings of the TrialExaminer and finds no prejudicial errors were committed.Therulings are hereby affirmed.On July 18,1938, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon all the parties, in which hefound that the respondent had engaged in and was engaging in theunfair labor practices alleged in the complaint.He accordingly re-187930-39-vol 13--32 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDcommended that the respondent cease and desist from engaging inthe unfair labor practices and, upon request, bargain with the Unionas the exclusive representative of its office workers with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.On August 2, 1938, the respondent filed exceptions to theIntermediate Report and requested permission to argue the case orallybefore the Board.Pursuant to notice duly served on all the parties, a hearing for thepurpose of oral argument was held before the Board on April 14,1939, in Washington, D. C. The respondent was represented by coun-sel, and the Union by its representative, and both participated in theargument.The respondent also filed a brief on April 14, 1939.The Board has considered the respondent's exceptions! to the Inter-mediate Report and the arguments made in its brief and,in so far asthey are inconsistent with the findings, conclusions, and order belowset forth, finds them to be without merit.Upon the entire record in the proceeding, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe respondent is a Delaware corporation with its principal officeinNew York City. It maintains a plant in Philadelphia where itis engaged in the business of booking, selling, and distributing motionpicture films and accessories.All the films and accessories are shippedto the Philadelphia branch from points outside the Commonwealthof Pennsylvania, and in turn, 25 per cent are shipped to points inNew Jersey and Delaware.The respondent, at its Philadelphia branch, does an annual businessamounting to approximately $500,000 and employs an average of 35employees, 12 of whom are office workers.H. THE ORGANIZATION INVOLVEDUnited Office & Professional Workers of America, Local No. 2, is alabor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership all office, clerical, and professionalworkers in the respondent's plant, excluding industrial agents.III.THEUNFAIR LABOR PRAGI CESA. The appropriateitThe Union urged that all the office workers in the Philadelphiaplant, except supervisory employees, constitute a unit appropriate for UNIVERSAL FILM EXCHANGE, INCORPORATED487the purposes of collective bargaining. In its answer, the respondentdenied that a unit consisting only of the office workers is appropriate.The respondent in its brief, points out that all the workers in the plant,exclusive of those desired by the Union, belonged to the Alliance, thatthe work of all the employees was integrated, and that they were allpaid on the same basis, thus attempting to show that all the employeesin the plant should be in one unit. It appears, however, that therespondent's office workers are not eligible to membership in theAlliance or any other labor organization in Philadelphia other thanthe Union and, further, that the workers in the plant other than theoffice employees are engaged in manual labor.The respondent's con-tentions, therefore, have no merit.There are two employees in the plant known as bookers.Both aremembers of the Alliance, and one testified at the hearing that he wishedto' be represented by the Alliance.Although they work in the officewith the clerical employees, the bookers direct the shipping andreceiving of films and accessories.Their work is closely allied with that of the shippers and receiverswho are represented by the Alliance.We shall, therefore, excludethem from the unit.We find that all the office workers at the respondent's Philadelphiaplant, excluding bookers and supervisors, constitute a unit appropri-ate for the purposes of collective bargaining and that said unit insuresto employees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatesthe policies of the Act.B. Representation by the Union o l a majority in the appropriate unitThe complaint alleges that the Union had been designated by theemployees in the appropriate unit as their representatives for thepurpose of collective bargaining.The respondent prepared lists ofits employees for the pay-roll periods ending June 12 and July 3, 1937,and April 2, 1938, which were introduced in evidence, as were theUnion's membership cards.All the cards were signed in the presenceof Louis Vennett, the union organizer.A comparison of the member-ship cards with the lists of employees prepared by the respondentreveals that of the 12 employees in the appropriate unit on June 12,1937, all were members of the Union, that of the 13 employees in theappropriate unit on July 3, 1937, 12 were members of the Union, andthat of the 12 employees in the appropriate unit on April 2, 1938, allwere members of the Union.We therefore find that on June 12, 1937, and at all times thereafterthe Union was the duly designated representative of a majority ofthe employees in the appropriate unit and that by virtue of Section OggDECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (a) of the Act, was the-exclusive representative of all employees;in the unit for the purposes of collective bargaining.C. The refusal to bargainThe Union commenced its organization activities with a meetingof the respondent's office workers on June 11, 1937.All the officeworkers joined the Union at this meeting in the presence of Vennett.On June 13, 1937, Vennett called Joseph Engle, the manager of therespondent's Philadelphia plant, and made an appointment to see him.The following day, Vennett told Engle that Vennett represented themajority of the office workers at the plant and presented a proposedcontract.Engle stated that he had no authority to enter into negotia-tions on behalf of the respondent, but would refer the matter to theNew York office.After waiting several days, Vennett wrote a letterto O. C. Binder, manager of branch operations, at the New York officeof the respondent stating that the Union represented a majority ofthe respondent's office workers in Philadelphia, that a proposed collec-tive bargaining contract had been left with Engle, and that Vennettrequested a conference for the purposes of collective bargaining.OnJuly 2, 1937, Binder replied as follows :I am in receipt of your letter of June 25th in which you claim -to represent certain employees in our Philadelphia Exchange.You also say that it is obligatory upon us to confer with you asthe representative of these employees.While we are willing to confer with the representative of ouremployees when such representative has been properlydesignated,we do notconsiderthat you have legally established your positionand for that reason we are not willing to confer with you at thistime.We find that by Binder's letter the respondent refused tobargaincollectivelywith the Union. If the respondenthad entertained areasonabledoubt as to the designation of the Union by amajority ofits office employees, it might have required proof thereofas a condi-tion to bargaining.The afore-mentioned letter, however, indicatesno such doubt, and does not even ask for proof along suchlines; it isa curt refusal to meet with the representative of the Union.We areconvinced that the respondent did not attempt to determine whetherthe Union represented the office employees, but sought only to obstructand delay the Union's efforts to bargain for them.The respondent'salleged ignorance of Vennett's status does not, under the circum-stances,justify its failure to bargain with the Union.The office workers met on July 7, 1937, and after discussing therespondent's letter, unanimously voted to go on strikefor recogni-tion.The office employees came to work on July 8, 1937, but sat at UNIVERSAL FILM EXCHANGE, INCORPORATED489their desks all day without performing their daily tasks.Althoughthey originally intended to leave their desks at the usual time thatafternoon, a rumor was circulated that they would not be allowed inthe plant the following day.As a result, the office workers stageda "sit-down" strike which lasted 5 days and 4 nights.There was nodestruction of property or violence during the "sit-down" strike and'the strikers vacated the premises when they were subpenaed to appearin an injunction proceeding instituted by the respondent.The re-spondent at no time discharged or discriminated against any of the-employees involved in the strike.The record shows that all the officeworkers were considered satisfactory by the respondent and were rein-stated with an increase in salary after the strike.Between July 13 and September 1, 1937, the Union's attorney at-tempted several times, but with no success, to confer with the respond-ent's attorney for the purposes of collective bargaining.On September1, 1937, the attorneys for the Union sent a registered letter to Binderat the New York office of the respondent asking for an appointment-to discuss negotiations. It appears that copies of this letter were also-sent to Engle and to the attorney for the respondent in Philadelphia.No reply to this letter was ever received by the Union.At no timewas the Union accorded an opportunity to discuss a contract with therespondent.The respondent at the hearing contended it did not bargain withthe Union because "there had been shown no authority in the personwho asserts authority by any legal means to have formed any group,or to have acted for any group."As we have stated, the respondent.at no time indicated that it was seeking to be satisfied as to the desig-nation of the Union by a majority of the office employees.Therespondent's contention is, therefore, without merit.Although at the time of the hearing the respondent raised no objec-tion to bargaining with the office workers on the ground that they had-engaged in a "sit-down" strike, counsel for respondent contended atthe oral argument before the Board that it did not have to bargainwith the employees who had at one time engaged in such a strike.The respondent, relying on the Supreme Court's decision in the.Fanzsteelcase,' contended that the respondent had the right to dis-charge the striking employees, and was therefore under no obligationto bargain with them under Section 8 (5) of the Act.While therespondent may have stood absolved by the conduct of those engagedin the "sit-down" strike from any duty to reemploy them, the respond-ent was nevertheless free to offer them reemployment if it chose.Byreinstating these workers to their former positions, the respondent-accepted them as employees with -all the rights of employees under'National Labor Relations Board v Fanateel Metalltargwal porporation,306 U S 240. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act. - To sustain the contentions of the respondent would involverecognition of its right forever in the future to disregard with im-punity wage and hour, safety, and sanitation legislation as to theseemployees merely because they had on a previous occasion engagedin a "sit-down" strike.The argument of the respondent is obviouslywithout merit.We find that the respondent at all times since July 2, 1937, hasrefused to bargain collectively with the Union as the exclusive repre-sentative of its employees in an appropriate unit and has therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THEUNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and have ledand tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE PETITIONIn view of the findings in Section III above as to the appropriate,unit and the designation of the Union by a majority of the respondent's,employees as their representative, it is not necessary to consider thepetition of the Union for certification of representatives.Conse-quently, the petition for certification will be dismissed.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Office & Professional Workers of America, Local No. 2, isa labor organization, within the meaning of Section 2 (5) of the Act.2.All the office workers of the respondent at its Philadelphia,Pennsylvania, plant, excluding bookers and supervisors, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.United Office & Professional Workers of America, Local No. 2,is and has been at all times since June 12, 1937, the exclusive represen-tative of all the employees in such unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.4.By refusing and continuing to refuse to bargain collectivelywith United Office & Professional Workers of America, Local No. 2,as the exclusive representative of all the employees in such unit, the UNIVERSAL FILM EXCHANGE, INCORPORATED491respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that Uni-versalFilm Exchange, Inc., Philadelphia,Pennsylvania,and itsofficers,agents, successors,and assigns shall:1.Cease and desist :(a)From refusing to bargain collectively with United Office &Professional Workers of America, Local No. 2, as the exclusive repre-sentative of all its office workers, except bookers and supervisors;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectivelywith UnitedOffice & Pro-fessionalWorkers ofAmerica,Local No. 2, as the exclusive representa-tive of all the office workers at its Philadelphia, Pennsylvania,plant,excluding bookers and supervisors,withrespect to rates of pay,wages,hours of employment,and other conditions of employment;(b) Immediately post notices in conspicuous places throughout itsplant,and maintain such notices for a period of sixty(60) consecutivedays, stating that the respondent will cease and desist as aforesaid andwill take the affirmative action set forth in paragraph 2 (a) ;(c)Notify the Regional Director for the Fourth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the petition for investigation andcertification of representatives be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration of the-above Decision and Order.